UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6429


PATRICK MARCEL DAVIS,

                  Petitioner - Appellant,

             v.

GENE   JOHNSON,      Director     of   Virginia       Department     of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00562-GBL-TRJ)


Submitted:    October 14, 2008             Decided:    November 14, 2008


Before WILKINSON and      TRAXLER,     Circuit   Judges,   and     HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrick Marcel Davis, Appellant Pro Se.       Virginia Bidwell
Theisen, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick      Marcel      Davis       seeks    to        appeal   the    district

court’s    order    denying    relief       on    his     28    U.S.C.       § 2254    (2000)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2000).          A certificate of appealability will not

issue     absent    “a   substantial         showing           of     the    denial    of     a

constitutional      right.”          28    U.S.C.        § 2253(c)(2)          (2000).        A

prisoner     satisfies        this        standard        by        demonstrating          that

reasonable    jurists       would     find       that     any        assessment       of     the

constitutional      claims    by     the     district      court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Davis

has not made the requisite showing.                        Accordingly, we deny a

certificate    of     appealability          and     dismiss          the    appeal.          We

dispense     with    oral     argument       because           the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   DISMISSED




                                             2